The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings were received on December 21, 2020.  These drawings are unacceptable.  The change to figure 2 is okay and solves the drawing objection that figure 2 is prior art.  However, the change to figure 4 in combination with the amendment to paragraph [0037] of the specification creates a new different problem.  Removal of the reference numbers from figure 4 would have been one way of addressing the second drawing objection.  Another way of addressing the second objection of the drawings would have been to add the reference numbers to the specification in an appropriate portion of the description.  Either change by itself would have overcome the second drawing objection.  In the instant case, the combination of both changes creates a different situation that a drawing objection is appropriate – reference numbers in the specification that are not found in the drawings.  Thus the replacement sheets will not be entered and the previous objections are maintained.  Examiner notes that the change to paragraph [0037] has been entered.  Should applicant elect to retain figure 4 in its original form, the change to paragraph [0037] needs to reference the correct figure (FIG. 4).  
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Instant paragraph [0037] characterized the figure as showing an existing technology method so that it corresponds to prior art.  Instant paragraph [0038] equates figure 2 to known NMP analysis methods confirming that it corresponds only to prior art.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210 (figure 4) and 250 (figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The disclosure is objected to because of the following informalities: reference number 210 is not found in figure 2 as appears to be intended by the change to paragraph [0037].  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 5, 21 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of these claims requires the carrier gas to comprise nitrogen and helium.  After searching through the disclosure, examiner notes the following two sections that possibly were used for basis: instant paragraph [0033] and Table 1.  In instant paragraph [0033] that carrier gas is taught as possibly including helium, nitrogen, argon, and/or hydrogen with it being nitrogen in certain embodiments.  In Table 1 the line for carrier gas has “Nitrogen/Helium”.  However, the instant disclosure fails to show that “Nitrogen/Helium” isn’t equivalent to nitrogen or helium.  The instant application fails to show any examples that clearly use a carrier gas which is a combination of nitrogen and helium.  Rather, paragraph [0033] which includes the list of different carrier gases only lists nitrogen as a specific carrier gas for certain embodiments.  
Examiner performed a search of published and patented US patent documents for “nitrogen/helium” or “helium/nitrogen” in the same sentence as the word “carrier” and found 10 patent documents having one of the two possibilities.  Of those, two were directly related to gas chromatography: the publication of the instant application and US 2020/0400622.  In the US 
Thus without a specific example showing that “Nitrogen/Helium” was intended to mean a mixture of  “nitrogen and helium”, there is not sufficient basis in the instant disclosure that the inventor or a joint inventor, at the time the application was filed, had possession of the invention of these claims.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 12, 14, 22-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ruissen and Nizio, Burchill (Fuel 1983, 62, 11-19) or Mehdinia (newly applied) or alternatively Ruissen in view of Wang and Nizio, Burchill or Mehdinia.  
In the paper Wang teaches the analysis of C5 fractions and extractive distillation solvent by two-dimensional gas chromatography with a heart-cutting technique.  Two-dimensional gas chromatography using the heart-cutting technique was applied to the analysis of the C5 fraction and extractive distillation solvent.  High-resolution separation of the C5 fraction and N-methylpyrrolidone with water was obtained under optimized conditions.  The separated components were identified by mass spectroscopy using standard samples.  The recoveries of standard compounds were 99.5–100.6%, and the relative standard deviations were all less than 3%.  It took only 30 minutes to finish a determination.  Industrial samples from Yanshan Petrochemical Industry Corporation were also analyzed using the method.  The experimental results indicate that the method is specific, sensitive and suitable for the determination of the C5 fraction and the extractive distillation solvent.  Thus, the method is expected to be widely applicable and will be valuable in industrial applications.  The introduction teaches that The C5 fraction, a byproduct of ethylene production by steam cracking, contains mainly cyclopentadiene (CPD), isoprene (IP) and m-pentadiene (PD).  These three constituents of the C5 fraction are commercially important.  Distillation is one of the most common methods of separation and purification.  However, it is energetically unfavorable and impractical for separating the C5 fraction components because of their similar boiling points and extractive distillation is therefore used.  When the C5 fraction is subjected to extractive distillation in the presence of an appropriate solvent, the CPD would be extracted with the solvent, while IP would appear in the distillate, because the specific volatility of CPD is lower than that of IP. The most common extracting solvents are acetonitrile (ACN), dimethylformamide (DMF), and N-methylpyrrolidone (NMP).  For the most part, gas chromatography coupled with a flame ionization detector (GC-FID) is used to analyze the C5 fraction but it is unsuitable when extractive distillation is used because small amounts of solvent and water remain in the system.  The quantitative analysis of the C5 fraction and solvent with water, however, is crucial because it impacts directly on the separation efficiency of the C5 fraction and enables correct judgment to be applied during the extractive distillation process.  Therefore, an accurate and simple analytical method for the C5 5 fraction and NMP with water were performed by the area normalization and external standard methods, respectively.  Figure 1 shows two one-dimensional chromatograms of the C5 fraction and NMP with water on an HP-PONA column with FID detector (figure 1(a)) and on a DB-Wax column with TCD detector (figure 1(b)).  It is noted that the hydrocarbons and NMP are separated by both columns.  Figure 2 shows a one-dimensional chromatogram of the C5 fraction and NMP with water on an HP-PONA column with TCD detector.  Here again it is noted that the hydrocarbons and NMP are separated by the column.  Figure 3 shows the heart-cutting 2D GC chromatogram of the C5 fraction and NMP with water on the first dimensional column (HP-PONA) with the FID detector.  The compound names corresponding to the peak numbers are listed in Table 1 (1,3-butadiene is listed).  Figure 4 shows the heart-cutting 2D GC chromatogram of the C5 fraction 5 fraction, so a quantitative analysis is needed for all solvents and the C5 fraction.  The area normalization method was applied to quantifying the C5 fraction because most components possess low boiling points and similar correction factors for the FID detector.  The quantitative analysis for NMP and water was performed by the external standard method.  Wang does not teach using a nitrogen phosphorus detector or that the sample being measured is a 1,3-butadiene sample produced by extractive distillation with N-methyl-2-pyrrolidone.  
In the paper/application disclosure Ruissen teaches that a well-established application for N-methyl-2-pyrrolidone (NMP) is the large-scale recovery of hydrocarbons such as 1,3-butadiene by extractive distillation.  This technique utilizes the high solubility of hydrocarbons in NMP and the fact that differences in volatility are sometimes considerably increased in the presence of NMP. Compared to other commercial solvents and extraction media, NMP offers the following advantages: no azeotropes are formed with hydrocarbons; NMP is very resistant to heat and chemicals; and NMP has a favorable toxicological and environmental profile.  An important application is the recovery of 1,3-butadiene using NMP as an extractive distillation solvent.  The specification of NMP in the final Butadiene product lies between 3 and 10 ppm.  Although the amount of NMP has a specification for both butadiene product and raffinate there is no standardized test method.  Commonly the ASTM method D2593 (Standard Test Method for Butadiene Purity and Hydrocarbon Impurities by Gas Chromatography) is used for the impurity analysis of Butadiene, but this method does not contain guidance or a precision statement for NMP.  In-house test methods were based on the analysis of evaporation residues of Butadiene.  As the evaporation of Butadiene is regarded as unsafe, the common practice was to calculate the theoretical amount of NMP in Butadiene, which is prone to error.  Reducing the amount of NMP in the product or Raffinate results in a higher value for the Butadiene batches.  The second to last paragraph on the first page of the document teaches that an accurate analysis based on Gas Chromatography is now available.  The Liquefied Gas Injector developed by Da Vinci Laboratory Solutions injects the Butadiene under pressure, in liquid phase directly on the analytical column, and a GC analysis of NMP benefits from all advantages of GC analysis.  The second page of the reference teaches that the test method uses the Liquefied Gas Injector.  The sample is injected under pressure directly onto the column.  The Butadiene sample remains in 
In the paper Nizio teaches the analysis of alkyl phosphates in petroleum samples by comprehensive two-dimensional gas chromatography with nitrogen phosphorus detection and post-column Deans switching.  Alkyl phosphate based gellants used as viscosity builders for fracturing fluids used in the process of hydraulic fracturing have been implicated in numerous refinery-fouling incidents in North America (see the first paragraph on page 172).  In response, the industry developed an inductively coupled plasma optical emission spectroscopy (ICP-OES) based method for the analysis of total volatile phosphorus in distillate fractions of crude oil; however, this method is plagued by poor precision and a high limit of detection (0.5 ± 1 g phosphorus mL−1).  Furthermore this method cannot provide speciation information, which is critical for developing an understanding of the challenge of alkyl phosphates at a molecular level (see the second paragraph on page 172).  The third paragraph on page 172 teaches that GC×GC is a separations technique with numerous applications in many fields, especially petroleum.  Its application in a method based on trimethylsilylation derivatization and use a flame ionization detector (FID) for the speciation of di- and tri-alkyl phosphates in petroleum samples has been described.  Although this analytical approach yielded detection limits and a level of precision that exceeded the capabilities of the currently accepted ICP-OES methodology, the research 
In the paper Burchill teaches presents an investigation of nitrogen compounds in unfractionated coal tar products.  The direct application of gas chromatography (g.c.) with a nitrogen-selective alkali-flame detector (AFD) and mass spectrometry to the identification of nitrogen compounds in coal tar products without the need for prior separation of nitrogen-rich fractions was described.  The AFD was used successfully for the quantitative g.c. determination of a range of nitrogen heterocycles in the unfractionated samples.  The first paragraph of page 11 teaches that nitrogen is present, to some extent, in all fossil fuels, and is believed to be associated almost exclusively with the organic portion of the crude materials.  Its level is usually <0.5% in crude petroleum, but higher (l-2%) in shale oils and coal.  Nitrogen compounds are found as minor components in the distillation, extraction and combustion products.  They have not been characterized as fully as the predominant hydrocarbon components, but are important because they may cause problems in the stability and further processing of the products.  A number of the basic nitrogen compounds are toxic, several of the aze-heterocycles and primary aromatic amines being known, or suspected, carcinogens.  Although the neutral nitrogen compounds appear, in general, to be less toxic than the basic compounds, several dibenzocarbazoles have been reported to show carcinogenic activity.  The paragraph bridging pages 11-12 describe the gas chromatography instrument as a Perkin-Elmer F-17 chromatograph fitted with a flame ionization detector (FID) and an AFD.  The AFD employed an electrically-heated rubidium glass bead.  The AFD combustion gas flows and bead heating current were adjusted for maximum response and selectivity towards nitrogen compounds by a published statistical method resulting in a selectivity factor of 700 for acridine:phenanthrene.  0.2 µl splitless injections of = 5 % solutions of the samples in tetrahydrofuran were made onto SGE glass SCOT capillary columns coated with SP-2250 50 % methyl, 50 % phenyl silicone stationary phase, using helium carrier gas.  Dual g.c.-FID and g.c.-AFD chromatograms for the anthracene oil, coke oven pitch and Gray-
In the paper Mehdinia determined N-vinyl-2-pyrrolidone and N-methyl-2-pyrrolidone in drugs using polypyrrole-based headspace solid-phase microextraction and gas chromatography–nitrogen-phosphorous detection.  The first full paragraph of page 83 teaches that N-methyl-2-pyrrolidone (NMP) (figure 1B) is a derivative of pyrrolidone that is a widely used organic compound as a solvent or excipient in the pharmaceutical, petrochemical, agricultural and microelectronics industries.  It also teaches that a GC method with a flame ionization detector (FID) can be used to determine the NMP in different samples.  The last full paragraph on page 83 teaches that a GC system equipped with a NPD system was used.  High purity nitrogen (99.999%) was used as the carrier gas and column flow was kept at 1.0 mL min−1.  The NPD detector operating conditions were as follows: bead temperature set at 250 °C, the offset was 40 pA.  H2, air and make-up (Nitrogen, 99.999%) flows were 2, 60 and 30 mL min−1, respectively.  The abstract teaches that high sensitivity and selectivity had been achieved due to the combination of the high extraction efficiency of PPy film prepared in organic medium and the high sensitivity and selectivity of nitrogen-phosphorous detection.   
With respect to Wang as the primary reference, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a nitrogen-phosphorus detector into the analysis of the Wang since as shown by Burchill, Mehdinia and/or Nizio the 
With respect to Ruissen as the primary reference, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a nitrogen-phosphorus detector into the Ruissen analysis since as shown by Burchill, Mehdinia and/or Nizio the detector has high sensitivity and selectivity in methods of measuring N-methyl-2-pyrrolidone, the detector can be substituted for a flame ionization detector in GC analysis of N-methyl-2-pyrrolidone,  there is a desire to measure nitrogen compounds in hydrocarbons, the direct introduction method reduces the time for analysis, a nitrogen phosphorus detector is commonly coupled in gas chromatography systems with a flame ionization detector and is capable of measuring concentrations of nitrogen and/or phosphorus compounds down to at least levels that are common for other detectors and techniques can be provided such as the Deans switching that are capable of extending the usable lifetime of the nitrogen-phosphorus detector and because the column used by Ruissen are each capable of separating 1-methyl-2-pyrrolidone from hydrocarbons as shown by figures 3-4 of Ruissen.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a nitrogen carrier gas in the method of Ruissen because as shown by at least Wang and Mehdinia use of nitrogen in a gas chromatography method for analysis of N-methyl-2-pyrrolidone is known and practiced by those of skill in the art.  
Claims 1-4, 7, 9, 12, 14, 22-26 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ruissen and Nizio, Burchill or Mehdinia  or alternatively Ruissen in view of Wang and Nizio, Burchill or Mehdinia as applied to claims 1-4, 7, 9, 12, 14, 22-26 and 29-31 above, and further in view of Pollock (US 3,887,345, newly cited and applied), Ross (US 3,966,411) or Paul (US 4,180,389).  Wang or Ruissen do not teach helium or argon as the carrier gas.  
In the patent Pollock teaches an injection system for a gas chromatograph in which the sample to be introduced is placed in a chamber which may be cool and not under pressure and is then injected into the apparatus by changing the position of a valve and heating the chamber whereby the sample is volatilized and swept by a carrier gas into the analysis apparatus.  Column 3, lines 32-35 teaches that a source of a suitable carrier gas is provided such as helium, hydrogen, nitrogen, or argon and enters the system through line 23.   
In the patent Ross teaches the qualitative and quantitative analysis of nitrogen-containing compounds is accomplished by converting the compound to a stable nitrogen-containing aromatic hydrocarbon, introducing the stable nitrogen-containing aromatic hydrocarbon in a carrier gas stream into a chromatographic column and passing the effluent stream from the column through a gas chromatography detector to obtain a detector signal response.  Column 5, lines 47-56 teach that the column is conditioned by passing a carrier gas through the column for a period of time sufficient to remove any trace impurities from the column.  An inert gas, such as nitrogen, helium or argon, is used as the carrier gas.  
In the patent Paul teaches method and apparatus for the isolation and purification of a solute prior to carrying the solute by means of a carrier gas into analytical instruments such as gas chromatographs.  Column 2, lines 25-30 teach that the carrier gas is generally a gaseous material which will pass through the entire system without undergoing change in composition and/or adversely affecting flame detector operation.  Well-known examples of carrier gases meeting the foregoing requirements are helium, argon and nitrogen.  
It would have been obvious to one of ordinary skill in the art to use well known gas chromatography carrier gases such as helium or argon in the Ruissen or Wang methods because as shown by Pollock, Ross or Paul such gases along with the nitrogen of Wang are common/well known carrier gases used in gas chromatography.  
Applicant's arguments filed June 29, 2020 have been fully considered but they are not persuasive.  In response to the changes made, the 35 U.S.C. 103 rejections based on the Wang and Ruissen primary references have been modified by adding references to each rejection.  Additionally, a new rejection under 35 U.S.C. 112(a) has been applied against some claims, a new objection has been made due to changes made to the specification and the drawing changes have been determined to be unacceptable.  All arguments are moot with respect to the new rejection and objection.  With respect to the drawing changes, as noted above, changing either the drawing or the specification would have overcome the objections to the drawings.  However changing both the drawings and the specification creates a new set of problems.  Thus the replacement sheets of drawings have been marked for non-entry and the prior objections have been maintained.  See paragraph 2 above for further explanation.  
With respect to the obviousness rejections, examiner agrees that Wang does not specifically teach measuring NMP in a 1,3-butadiene sample prepared from N-methyl-2-pyrrolidone extractive distillation.  However,  Ruissen clearly teaches that the same extractive distillation procedure is used for 1,3-butadiene separation.  Thus there is clearly a need to make the same NMP measurements of Wang of similarly prepared 1,3-butadiene materials.  Those materials would clearly meet the about 5 wt.% or more limitations of the instant claims.  Thus Ruissen contains combinable teachings that overcome the deficiency pointed out by applicant.  
Burchill and Nizio were used to show the obviousness of analyzing a hydrocarbon sample using a nitrogen-phosphorus detector without separation of the nitrogen/phosphorus compounds prior to GC analysis.  The newly applied Mehdinia paper shows that measurement of NMP by a nitrogen-phosphorus detector is known and produces measurements that are sensitive and specific.  Additionally it appears from Mehdinia that using the nitrogen-phosphorus detector is an improvement of a similar analysis using FID as the GC detector.  Thus there is ample reason to replace the detector of Wang with and/or add a nitrogen-phosphorus detector to the GC method of Wang.  With respect to the use by Burchill of hydrogen as the carrier gas, examiner notes that Mehdinia uses nitrogen as the carrier gas and added hydrogen as part of the gases used in the nitrogen-phosphorus detector.  As the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of 
With respect to the reference combination based on Ruissen, applicant has argued the presence of impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  First, as noted above the suggestion to make changes to a disclosed method can come from the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In the instant case at least Mehdinia clearly teaches advantages to using a nitrogen-phosphorus detector in the measurement .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to the use of nitrogen-phosphorus detectors to measure nitrogen containing compounds.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797